Allowable Subject Matter
Claims 1-7, 9-17, 19-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The present invention requires the limitation of “the at least one rope wanders laterally relative to at least the second roller while being continually crimped and cut at longitudinally spaced location to create different sized and polygonal-shaped, internally filled dough products”, which is not taught or suggested by the prior art. While the prior art, Heck et al. (US 5,198,257), teaches a method and apparatus for crimping and cutting dough by passing the rope through rollers, the rope is prevented from wandering laterally by the use of “lateral guides” and produces uniform products. (col. 4, lines 47-60). It would have not been obvious to one of ordinary skill in the art to modify the invention of Heck to allow the dough rope to wander laterally relative to at least the second roller while being continually crimped and cut at longitudinally spaced location to create different sized and polygonal-shaped, internally filled dough products. To do so would go against the “uniform products” teaching of the prior art.
In light of the above, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792